Citation Nr: 1425272	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-06 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, including as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1969 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2006 of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In a statement in November 2009, the Veteran canceled his hearing before a Veterans Law Judge.

In February 2012 and November 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).


FINDING OF FACT

Diabetes mellitus, type 2, has not been shown during the pendency of the appeal. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type 2, are not met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided VCAA notice by letter in January 2006.  As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except the provisions for the degree of disability assignable and for the effective date); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of preadjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  


VA obtained service records, VA records, and private medical records.  The Veteran was afforded a VA examination.  As the examination was based on a review of the Veteran's history and described the current disability in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 



For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) only apply to a chronic disability enumerated in the regulation listing named chronic diseases in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases. 38C.F.R. §§ 3.303(b), 3.309(a)).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service, if the condition becomes manifest to a degree of ten percent or more within a one-year presumptive period, following service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 




If a Veteran was exposed to an herbicide agent during active military service, certain diseases, including diabetes mellitus, type 2, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  As the Veteran was awarded the combat infantryman badge, the provisions of 38 U.S.C.A. § 1154(b) apply. 

Under 38 U.S.C.A. § 1154(b), as the Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required to establish service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).


Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Evidence 

The Veteran served on active duty from July 1969 to May 1971, including service in Vietnam.  The Veteran's decorations include the Combat Infantryman's Badge. 

The service treatment records, including the reports of the entrance and separation examinations, do not show any complaint, finding, history, symptom, treatment, or diagnosis of diabetes mellitus.

After service, private medical records show that during hospitalization for coronary artery bypass surgery in May 2004 the discharge diagnoses included diabetes mellitus, type 2.  The Veteran was instructed to see a physician for further control of diabetes mellitus.  In August 2005, on follow up of the heart surgery, the physician, who treated the Veteran for heart disease, stated that the Veteran had at least a metabolic syndrome if not diabetes.    

In January 2005, VA records show that the Veteran's problem list included diabetes.  VA did not treat or diagnose diabetes mellitus.

Private medical records of the physician the Veteran saw for diabetes show that glucose tests were positive, but diabetes was not shown. 

On VA examination in March 2012, the VA examiner stated that the Veteran did not meet the criteria for the diagnosis of diabetes.  After a review of the Veteran's history, the VA examiner stated that the records do not indicate a diagnosis of diabetes mellitus, that the Veteran had not been treated for diabetes, and that the Veteran confirmed that a doctor had not diagnosed diabetes or treated him for diabetes.

On VA examination in February 2014, the diagnosis was impaired fasting glucose.  The VA examiner reviewed diagnostic testing, including fasting glucose, A1C, and plasma glucose, and concluded that the tests results did not meet the diagnosis of diabetes mellitus, type 2.    

Analysis

On the basis of the service treatment records alone, diabetes mellitus was not affirmatively shown to have been present in service. 

Although diabetes mellitus is a chronic disease listed in 38 C.F.R. § 3.309, the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply, because there was no sign or symptom indicative of, but not dispositive of, diabetes mellitus in service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b) , that is, that the condition was indicative of, but not dispositive of a chronic disease). 


Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran as a lay person is competent to identify symptoms of a disease, which is the realm of one's personal experience and the Veteran as a lay person is competent to identify a simple medical condition.  Jandreau, at 1377.  A simple medical condition is one capable of lay observation.  38 C.F.R. § 3.159. 

While symptoms of a disease are capable of lay observation, the presence or diagnosis of diabetes mellitus is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.159; Jandreau, at 1377.  

Also diabetes mellitus is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of the current case law, diabetes mellitus is an internal disease process, analogous to diseases such as rheumatic fever, rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  


For this reason, diabetes mellitus is not the type of condition under case law that has been found to be capable of lay observation.  As diabetes mellitus is not capable of lay observation under Jandreau and by case law, diabetes mellitus is not a simple medical condition.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose diabetes mellitus.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

Where, as here, there is a question of the diagnosis of diabetes mellitus, which is not capable of lay observation under Jandreau or by case law, to the extent the Veteran's lay statements are offered as proof of the presence of diabetes mellitus, the Veteran's lay statements are not competent evidence and the Veteran's lay statements are not admissible as evidence.

The Veteran as a lay person is also competent to report a contemporaneous medical diagnosis or to describe symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

As for the Veteran reporting a contemporaneous medical diagnosis, on VA examination in March 2012, the Veteran indicated that a doctor had not diagnosed diabetes or treated him for diabetes.  

As the Veteran's lay evidence does not support the diagnosis of diabetes mellitus, the Board looks to the medical evidence.  

As for evidence favorable to the claim, in May 2004, on hospitalization for coronary artery bypass surgery, the discharge diagnoses included diabetes mellitus, type 2.  



In August 2005, on follow up of the heart surgery, the physician, who signed the discharge diagnoses, stated that the Veteran had at least a metabolic syndrome, if not diabetes.  In January 2005, VA records show that the Veteran's problem list included diabetes.  

As the discharge diagnosis and the notation on the problem list were not supported by diagnostic testing, such as, fasting glucose, A1C, or plasma glucose, and as the physician later qualified the diagnosis as at least metabolic syndrome, if not diabetes, the discharge diagnosis and problem list notation of diabetes mellitus without subsequent treatment or diagnosis has little or no probative value on a material issue of fact, namely, a current diagnosis of diabetes mellitus.  

As for evidence against the claim, the records of the physician who saw the Veteran for diabetes show that glucose tests were positive, but diabetes was not shown.   Also VA records show not treatment of diabetes.  And on VA examination in March 2012, the VA examiner stated that the Veteran did not meet the criteria for the diagnosis of diabetes.  On VA examination in February 2014, the diagnosis was impaired fasting glucose.  The VA examiner reviewed diagnostic testing, including fasting glucose, A1C, and plasma glucose, and concluded that the tests results did not meet the diagnosis of diabetes mellitus, type 2.   

The Board finds that the evidence against the claim is more persuasive and outweighs the evidence for the claim.  Accordingly, as there is no competent evidence of current diabetes mellitus, and absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no current disability, the Board need not address presumptive service connection for diabetes mellitus as a chronic disease under 38 C.F.R. § 3.309(a) or presumptive service connection for diabetes mellitus as due to exposure to Agent Orange under 38 U.S.C.A. § 1116. 




As the preponderance of the evidence is against the claim of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus, type 2, including as due to exposure to Agent Orange, is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


